—In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated April 23, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, with costs, the motion is denied, and the complaint is reinstated.
*258There are issues of fact requiring the denial of summary-judgment (see Colarusso v Dunne, 286 AD2d 37 [2001]). Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.